Order entered December 11, 2013




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00212-CR

                                   RICHARD YOUNG, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 194th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F11-62717-M

                                              ORDER
        On November 15, 2013, the Court received a letter from appellant’s counsel stating that

she has received information that appellant died on October 31, 2013. Accordingly, we ORDER

the above appeal removed from submission on January 21, 2014.

        We ORDER counsel to file a motion to abate the appeal, accompanied by appellant’s

death certificate, by JANUARY 31, 2014.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, TO

counsel for all parties.


                                                        /s/   DOUGLAS S. LANG
                                                              PRESIDING JUSTICE